Title: From John Adams to the President of Congress, No. 99, 23 July 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
      No. 99. Duplicate
      Sir
      Paris July 23d 1780
     
     I have been amused sometime with dark and unintelligible hints in Letters from London of some Messenger sent from Lord North to Madrid.
     Three weeks ago, I waited on the Comte de Vergennes at Versailles to acquaint him that I had an intention of making a Journey to Amsterdam for a few weeks, as I flattered myself I might form some Acquaintances or Correspondences there and collect some Intelligence that might be useful the United States. His Excellency desired me to wait some time, for that in eight or ten days he believed he should have something to communicate to me. I assured him I would not go ’till I saw him again or heard further from him. This day sennight, his Excellency informed me that he was ready to let me know, that a Messenger from the Court of London had arrived at Madrid: that the Spanish Ministry had demanded the sentiments of the British Court concerning America. He said he was not instructed. He was told that he must previously explain himself upon that subject. He determined to send an Express to London for instructions. This the Comte de Vergennes said would take up two months, and consequently leave me time enough to go to Holland, but if any thing should happen in the mean time, he would give me the earliest Information of it.
     In the Courier de l’Europe of the 14th of July is this paragraph.
     “The report runs, that a person, who has been Secretary of M. le Marquiss D’Almodavar during his Embassy from the Court of Madrid to that of London, arrived here, London, some weeks ago, on board the Milford coming from Oporto: that after a stay of eight days, this Frigate had orders to transport this Person to Lisbon, accompanied by Mr. Cumberland, Secretary of Lord George Germaine, whose instructions imply, that if at the End of twenty days, he is not called to Madrid, he is to return here immediately. As soon as this Person arrived at Lisbon he set out for Madrid, where fifteen after Mr. Cumberland was invited to go, and where he is at present.”
     There is a body of people in England, who are zealous and clamorous for Peace, and the Ministry find their Account in amusing and silencing them, by some equivocal Appearances of Negotiation. They have ever made it a part of their political System to hold out to America some false hopes of reconciliation and peace, in order to slacken our Nerves and retard our preparations. They think also that they can amuse the Courts of France and Spain, with a talk about Conferances and Negotiations, while they are secretly concerting measures to succour Gibralter, and carry on their operations the next Campaign: but serious thoughts of Peace upon any terms that We can agree I am well persuaded they never had. But if they ever did entertain any thoughts of negotiation, it must have been at the time of their Consternation for Sir Henry Clinton and their despair of his success.
     The total and absolute suppression of the Tumults in London, and the triumphant success of Clinton beyond their most sanguine Expectations, has now given them such Exultation and Confidence, that the People of America will dethrone the Congress and like the Israelites demand a King, that they now think of nothing but unconditional submission, or at least of delusive proffers of terms which they know the majority of the People in America will not agree to, in order to divide Us, make a few Gentlemen Apostates, and some Soldiers deserters.
     I have the honor to be, with the greatest Respect, Sir, your most obedient and most humble Servant
     
      John Adams
     
    